t c memo united_states tax_court carl c poston iii and sherea a poston petitioners v commissioner of internal revenue respondent docket no filed date john l green for petitioners deborah swann and derek b matta for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of ' john l green filed an entry of appearance for petitioners after respondent filed the pending motion but before the hearing in this matter mr green did not respond to the pending motion or otherwise participate in the hearing on this matter sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge this case is before panuthos chief special_trial_judge the court on respondent's motion for partial summary_judgment filed pursuant to rule as discussed in greater detail below we will grant respondent's motion background respondent determined deficiencies in and additions to petitioners' federal income taxes for the years and in the amounts as follows additions and penalties sec sec sec sec sec year deficiency a b a b b b dollar_figure --- dollar_figure of interest --- --- on underpayment due to fraud big_number ---- ---- ---- dollar_figure ---- big_number dollar_figure ---- ---- ---- dollar_figure big_number big_number ---- ---- ---- big_number big_number big_number ---- ---- ---- big_number big_number big_number ---- ---- ---- big_number big_number ---t ---t --t ---t big_number timely petition for redetermination was filed petitioners resided in houston petitioners invoked the effect for the year in issue at the time texas tax_court rules_of_practice and procedure court's jurisdiction by filing a the petition all section references are to the internal_revenue_code in and all rule references are to the respondent filed an answer to the petition denying all substantive allegations of fact and error contained in the petition in addition respondent made affirmative allegations of fact in support of respondent's determination that petitioners are liable for additions to tax for fraud specifically respondent alleged that petitioners failed to file timely income_tax returns for the years through failed to cooperate with the revenue_agent conducting the audit of their tax_liability for through failed to maintain and or provide respondent with complete and accurate records concerning their income and expenses failed to provide the account numbers or bank names for all accounts that they maintained during tax years through fraudulently and with the intent to evade the payment of tax understated gross_receipts in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years through respectively fraudulently and with the intent to evade the payment of tax failed to report dollar_figure and dollar_figure of other income received during tax years and respectively fraudulently and with intent to evade the payment of tax claimed false net_operating_loss carry forwards in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on their income_tax returns for through respectively the correct_tax years with respect to this allegation are through fraudulently and with intent to evade tax understated their taxable_income in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years through respectively and fraudulently understated and failed to pay their income_tax liabilities in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years through respectively petitioners failed to file a reply to respondent's answer within the time permitted by rule a respondent moved pursuant to rule c for entry of an order that the undenied allegations in the answer be deemed admitted the court gave petitioners notice of respondent's motion and instructed petitioners to file a reply as required by rule a and b the court's notice was returned to the court marked unclaimed petitioners did not respond to respondent's motion accordingly the court granted respondent's motion and deemed admitted the undenied affirmative allegations of fact set forth in respondent's answer respondent subsequently filed a motion for partial summary_judgment respondent contends that the allegations in the answer that petitioners are deemed to have admitted provide a basis for entry of partial summary_judgment sustaining respondent's determination that petitioners are liable for additions to tax for fraud for the years in issue the court issued an order directing petitioners to file a response to respondent's motion for partial summary_judgment and setting the motion for hearing at the court's motions session in washington d c petitioners did not file a response to respondent's motion shortly before the scheduled hearing john l green filed an entry of appearance for petitioners counsel for respondent appeared at the hearing and offered argument in support of respondent's motion no appearance was entered at the hearing by or on petitioners' behalf discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the party opposing the motion cannot rest upon the allegations or denials in the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_267 respondent determined that petitioners are liable for the additions to tax for fraud which requires respondent to establish by clear_and_convincing evidence that there is an underpayment_of_tax and that some portion of that underpayment is due to fraud see sec_7454 rule b 96_tc_858 affd 959_f2d_16 2d cir facts deemed admitted pursuant to rule c are considered conclusively established and may be relied upon by the government even in relation to issues where the government bears the burden_of_proof 29_f3d_1533 11th cir affg tcmemo_1992_198 see also 77_tc_334 holding that deemed admissions under rule c are sufficient to satisfy the government's burden_of_proof with respect to the issue of fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 92_tc_661 fraud will never be presumed see 55_tc_85 it may however be proved by circumstantial evidence see 53_tc_96 courts have relied on a number of indicia or badges_of_fraud in deciding whether to sustain the commissioner's determinations with respect to the additions to tax for fraud including understating income maintaining inadequate records failing to cooperate with tax authorities and failing to make estimated_tax payments see 91_tc_874 in the instant case the deemed admissions pursuant to rule c include petitioners' admission to a number of indicia of fraud specifically petitioners are deemed to have admitted that they failed to file timely income_tax returns for the years through failed to cooperate with the revenue_agent conducting the audit of their tax_liability for through failed to maintain and or provide respondent with complete and accurate records concerning their income and expenses failed to provide the account numbers or bank names for all accounts that they maintained during tax years through fraudulently and with the intent to evade the payment of tax understated gross_receipts in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years through respectively fraudulently and with the intent to evade the payment of tax failed to report dollar_figure and dollar_figure of other income received during tax years and respectively fraudulently and with intent to evade the payment of tax claimed false net_operating_loss carry forwards in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on their income_tax returns for through respectively fraudulently and with the intent to evade tax understated their taxable_income in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years through respectively and fraudulently understated and failed to pay their income_tax liabilities in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the tax years through respectively based on the foregoing we conclude that respondent has satisfied the burden of proving by clear_and_convincing evidence that the entire underpayment_of_tax for each of the years in issue was due to fraud accordingly we sustain respondent's determination that petitioners are liable for additions to tax for fraud for the years in issue to reflect the foregoing an order granting respondent's motion for partial summary_judgment will be issued
